981 F.2d 1251
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Vivien C. NEWTON, Plaintiff-Appellant,v.COMMONWEALTH OF VIRGINIA, Defendant-Appellee.
No. 92-2123.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 29, 1992Decided:  December 28, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-92-287-3)
Vivien Newton, Appellant Pro Se.
Lee Melchor, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before HALL, NIEMEYER, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Vivien C. Newton appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Newton v. Commonwealth of Virginia, No. CA-92-287-3 (E.D. Va.  Aug. 10, 1992).  We deny the motion for stay pending appeal in light of the disposition of the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED